Citation Nr: 1643623	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  08-11 764	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right upper extremity neuropathy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for left upper extremity neuropathy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 20 percent for type 2 diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for right foot neuropathy.

6.  Entitlement to a rating in excess of 10 percent for left foot neuropathy.

7.  Entitlement to a rating in excess of 10 percent for diplopia.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to August 1966, with honorable service in the Republic of Vietnam.

The matter of the rating for diplopia is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the matter was remanded (by a Veterans Law Judge (VLJ) other than the undersigned) for additional development.  [The Veteran is currently rated at 10 percent for Bell's palsy with residual diplopia, microsmia, and hypogeusia.  In a February 2010 decision (issued by a VLJ other than the undersigned), the Board denied entitlement to an initial compensable rating for Bell's palsy with residual microsmia and hypogeusia.  Consequently, for the Veteran's Bell's palsy disability, only the matter of the rating for diplopia (which was remanded by the Board in February 2010, as noted above) remains before the Board.]

The matter of the rating for type 2 diabetes mellitus is before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from an August 2007 rating decision by the Lincoln RO that denied a rating in excess of 20 percent for type 2 diabetes mellitus.  In February 2010, the Board issued a decision (by a VLJ other than the undersigned) that denied a rating in excess of 20 percent for type 2 diabetes mellitus.  The Veteran appealed that portion of the decision to the Court.  In July 2010, the Court issued an Order that vacated the February 2010 Board decision with regard to that issue, and remanded the matter for readjudication consistent with instructions outlined in a July 2010 Joint Motion for Partial Remand (Joint Motion) by the parties.  In December 2010, the matter was remanded (by a VLJ other than the undersigned) for additional development and to satisfy notice requirements.

The matter of service connection for hypertension is before the Board on remand from the Court.  It was originally before the Board on appeal from a June 2008 rating decision by the Lincoln RO that denied service connection for hypertension.  In February 2010, the Board issued a decision (by a VLJ other than the undersigned) that denied reopening a claim of service connection for hypertension.  The Veteran appealed that portion of the decision to the Court.  In July 2010, the Court issued an Order that vacated the February 2010 Board decision with regard to that issue, and remanded the matter for readjudication consistent with instructions outlined in a July 2010 Joint Motion by the parties.  In a December 2010 decision (issued by a Veterans Law Judge (VLJ) other than the undersigned), the Board reopened a claim of service connection for hypertension (finding that new and material evidence had been received), and remanded the matter (on a de novo basis) for additional development and to satisfy notice requirements.

The matters of whether new and material evidence has been received to reopen a claim of service connection for right upper extremity neuropathy and whether new and material evidence has been received to reopen a claim of service connection for left upper extremity neuropathy, as well as the matters of the ratings for right foot neuropathy and for left foot neuropathy, are before the Board on appeal from a December 2013 rating decision of the Phoenix, Arizona RO.  [While the RO reopened the claims of service connection for right upper extremity neuropathy and for left upper extremity neuropathy, the Board must first find that new and material evidence has been received in order to establish its jurisdiction to review the merits of these previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).]

The record is now in the jurisdiction of the Phoenix RO, and the case has been assigned to the undersigned VLJ.

In February 2010, the Board issued a decision (by a VLJ other than the undersigned) that denied reopening a claim of service connection for right leg meralgia paresthetica, denied reopening a claim of service connection for left leg meralgia paresthetica, denied an initial compensable rating for Bell's palsy with residual microsmia and hypogeusia (as noted above), and denied a compensable rating for erectile dysfunction.  Consequently, as the February 2010 Board decision is final with regard to those matters (and the Veteran did not appeal them to the Court), they are not before the Board.

The issues of entitlement to an earlier effective date for the award of service connection for right foot neuropathy, entitlement to an earlier effective date for the award of service connection for left foot neuropathy, and whether new and material evidence has been received to reopen a claim of service connection for left leg meralgia paresthetica have been raised by the record (in a February 2015 written statement from the Veteran's attorney at the time), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  

[Also, the Board notes that, contrary to what was noted in the Introduction sections of the February 2010 and December 2010 Board decisions, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised in the context of any of his current claims for increased ratings (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), and therefore no claim for a TDIU rating should be referred to the AOJ.]

The issues of service connection for hypertension and a rating in excess of 10 percent for diplopia are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied the Veteran service connection for right upper extremity neuropathy, finding in essence that there was no evidence of a current neuropathy disability.  In addition, evidence received since the March 2005 rating decision suggests that the Veteran has symptoms of neuropathy disability in his right upper extremity, relates to an unestablished fact necessary to substantiate the claim of service connection for right upper extremity neuropathy, and raises a reasonable possibility of substantiating such claim.

2.  The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with a right upper extremity neuropathy disability at any time during the period of claim.

3.  An unappealed March 2005 rating decision denied the Veteran service connection for left upper extremity neuropathy, finding in essence that there was no evidence of a current neuropathy disability.  In addition, evidence received since the March 2005 rating decision suggests that the Veteran has symptoms of neuropathy disability in his left upper extremity, relates to an unestablished fact necessary to substantiate the claim of service connection for left upper extremity neuropathy, and raises a reasonable possibility of substantiating such claim.

4.  The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with a left upper extremity neuropathy disability at any time during the period of claim.

5.  For the entire period of claim, the Veteran's type 2 diabetes mellitus is shown to require insulin and a restricted diet, but regulation of activities is not shown to be required at any time.

6.  Prior to March 4, 2014, the Veteran's right foot neuropathy was shown to be manifested by no more than mild incomplete paralysis of the sciatic nerve, and moderate, moderately severe, or severe incomplete paralysis or complete paralysis were not shown; from March 4, 2014, such disability is shown to be manifested by no more than moderate incomplete paralysis of the sciatic nerve, and moderately severe or severe incomplete paralysis or complete paralysis are not shown.

7.  Prior to March 4, 2014, the Veteran's left foot neuropathy was shown to be manifested by no more than mild incomplete paralysis of the sciatic nerve, and moderate, moderately severe, or severe incomplete paralysis or complete paralysis were not shown; from March 4, 2014, such disability is shown to be manifested by no more than moderate incomplete paralysis of the sciatic nerve, and moderately severe or severe incomplete paralysis or complete paralysis are not shown.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for right upper extremity neuropathy may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Service connection for right upper extremity neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  New and material evidence has been received, and the claim of service connection for left upper extremity neuropathy may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Service connection for left upper extremity neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  A rating in excess of 20 percent for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.119, Code 7913 (2015).

6.  For right foot neuropathy, a rating in excess of 10 percent (prior to March 4, 2014) is not warranted, and a rating of 20 percent (but no higher) (from March 4, 2014) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8520 (2015).

7.  For left foot neuropathy, a rating in excess of 10 percent (prior to March 4, 2014) is not warranted, and a rating of 20 percent (but no higher) (from March 4, 2014) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Code 8520 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding whether new and material evidence has been received to reopen claims of service connection for right upper extremity neuropathy and for left upper extremity neuropathy, as these claims are being reopened, there is no reason to belabor the impact of the VCAA on the reopening aspect of those matters; any notice or duty to assist omission is harmless.

Regarding the reopened claims of service connection for right upper extremity neuropathy and for left upper extremity neuropathy (on de novo review), VA's duty to notify was satisfied by a letter in August 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the claims for increased ratings for type 2 diabetes mellitus, for right foot neuropathy, and for left foot neuropathy, VA's duty to notify was satisfied by letters in April 2007 (for type 2 diabetes mellitus) and in August 2013 (for right and left foot neuropathy).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott, 789 F.3d at 1375.

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The RO arranged for pertinent VA examinations in February 2005, May 2007, May 2011, August 2012, September 2013, and December 2015 (and the Veteran has not alleged that his symptoms of disability have worsened since the most recent examinations for each disability).  The Board finds that the reports of these VA examinations do not document any right or left upper extremity neuropathy, and contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's type 2 diabetes mellitus, right foot neuropathy, and left foot neuropathy disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All of the relevant development requested by the Board's December 2010 remand (with regard to the claim for an increased rating for type 2 diabetes mellitus, which is now being decided) was fully completed, including obtaining an opinion in December 2014 from the Director of Compensation Service for consideration of an extraschedular evaluation for the Veteran's type 2 diabetes mellitus.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of [the newly reopened claims for] service connection for right upper extremity neuropathy and for left upper extremity neuropathy (on de novo review), as well as the ratings for type 2 diabetes mellitus, right foot neuropathy, and left foot neuropathy, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

[The Board notes that, in February 2016, the Veteran's attorney at the time requested a copy of the Veteran's claims file under the Freedom of Information Act (FOIA).  However, because this attorney withdrew his representation of the Veteran in September 2016 with regard to all pending matters, this attorney's outstanding FOIA request for this case is now moot.]

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service, including in the Republic of Vietnam.

Reopening Claims of Service Connection for Right Upper Extremity Neuropathy and for Left Upper Extremity Neuropathy

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 2005 rating decision denied the Veteran service connection for right upper extremity neuropathy and for left upper extremity neuropathy essentially on the basis that there was no evidence of a current neuropathy disability in either upper extremity.  He was furnished notice of that determination and of his appellate rights, and the March 2005 rating decision became final with regard to those two issues when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the March 2005 rating decision includes the Veteran's February 2013 claim, his March 2014 notice of disagreement, and a February 2015 written statement from his attorney at the time.  In the February 2013 claim, the Veteran stated that he had pain and numbness of the upper extremities (and described this as "diabetic neuropathy").  In the March 2014 notice of disagreement, his attorney at the time noted the Veteran's own report that he had "pain and numbness in his right and left upper extremities as associated with diabetes mellitus."  In the February 2015 statement, his attorney at the time noted the Veteran's own report that "his upper extremities are worsening.  He said he has noticed he is starting to have involuntary jerking movements in his hands approximately twice a week.  He said this has been more and more frequent as time passes."

Because service connection for right upper extremity neuropathy and for left upper extremity neuropathy was previously denied on the basis that there was no evidence of a current neuropathy disability in either upper extremity, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran has a neuropathy disability in his upper extremities.  The aforementioned evidence suggests that he has symptoms of neuropathy disability in both upper extremities.  For purposes of reopening, this evidence is deemed credible.  It relates to an unestablished fact necessary to substantiate the claims of service connection for right upper extremity neuropathy and for left upper extremity neuropathy, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for right upper extremity neuropathy and for left upper extremity neuropathy may be reopened.  38 U.S.C.A. § 5108.





Service Connection for Right Upper Extremity Neuropathy and for Left Upper Extremity Neuropathy

As noted in the Introduction above, the RO reopened the Veteran's claims of service connection for right upper extremity neuropathy and for left upper extremity neuropathy (in a December 2013 rating decision) and decided the reopened claims on the merits.  Because the RO has already conducted a de novo review of the reopened claims and decided them on the merits, the Board (which in the instant decision has determined that new and material evidence has been received to reopen a claim of service connection for right upper extremity neuropathy and a claim of service connection for left upper extremity neuropathy) may now proceed to a de novo review of these reopened claims and decide the issues on the merits without any prejudice to the Veteran.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran states that he has right upper extremity neuropathy and left upper extremity neuropathy, both as secondary to his service-connected type 2 diabetes mellitus.

In his initial October 2004 claim of service connection for neuropathy in both upper extremities, he noted an onset of symptoms beginning in 2000.  At a February 2005 VA diabetes examination, it was noted that the Veteran "states emphatically that he does not have any [paresthesias] symptoms in his hands."  At a February 2005 VA peripheral nerves examination, all neurological testing in his upper extremities was normal, and the examiner noted: "This examiner was unable to substantiate neuropathic symptom[s] in the upper extremities...The [V]eteran states that he has no numbness or tingling in his hands...Therefore, the diagnosis of diabetic peripheral neuropathy in the upper...extremities could not be substantiated based on today's examination."  At a May 2007 VA diabetes examination, all neurological testing in his upper extremities was normal.  [In a July 2007 VA treatment record, it was noted that he had reported chest pain at the left chest area with radiation down the left arm, but this pain was not noted to be neurological in nature, and no diagnosis was rendered.]  In a September 2012 VA treatment record, neurological testing in his upper extremities was noted to be normal.

In his February 2013 claim to reopen, the Veteran stated that he had pain and numbness of the upper extremities (and described this as "diabetic neuropathy").  At a September 2013 VA peripheral nerves examination, it was noted that he "denies any upper extremity symptoms"; all neurological testing in his upper extremities was normal; and it was noted that he did not have an upper extremity diabetic peripheral neuropathy.  [In an October 2013 VA treatment record, the Veteran reported the following: "For the last few months I have been experiencing muscle pains in my legs and arms and increasing in intensity to where I have been taking aspirins at night and during the day for comfort.  I am wondering if this may be due to some of my medication."  Later in October 2013, his doctor responded as follows: "Your muscle ache might be related to simvastatin.  Hold simvastatin and monitor if your ache goes away."  This pain was not noted to be neurological in nature, and no diagnosis was rendered.]

In the March 2014 notice of disagreement, the Veteran's attorney at the time noted the Veteran's own report that he had "pain and numbness in his right and left upper extremities as associated with diabetes mellitus."  [In December 2014 and February 2015 VA treatment records, the Veteran reported arthralgias/stiffness of his hands, but these symptoms were not noted to be neurological in nature, and no diagnosis was rendered.]  In a February 2015 statement, his attorney at the time noted the Veteran's own report that "his upper extremities are worsening.  He said he has noticed he is starting to have involuntary jerking movements in his hands approximately twice a week.  He said this has been more and more frequent as time passes."  A March 2015 VA treatment record noted that right hand x-rays showed interphalangeal degenerative joint disease, which is not a neurological disability.  At a December 2015 VA peripheral nerves examination, all neurological testing in his upper extremities was normal; it was noted that he did not have an upper extremity diabetic peripheral neuropathy; and the examiner stated: "There is no diagnosis for the claimed condition of upper extremity diabetic peripheral neuropathy bilaterally as [V]eteran has no symptoms or signs or physical exam findings of such a diagnosis.  Therefore no diagnosis for this claimed condition."  Later in December 2015, the December 2015 VA examiner further opined as follows: "While it is common for diabetic peripheral neuropathy to progress to the upper extremities, the [V]eteran has no symptoms of peripheral neuropathy in the upper extremities.  His exam is completely negative for these findings."

The preponderance of the evidence weighs against a finding that the Veteran has been diagnosed with either a right upper extremity neuropathy disability or a left upper extremity neuropathy disability at any time during the period of claim.  

As outlined in detail above, while the Veteran reported symptoms of pain, numbness, and "jerking" in his upper extremities (to include in February 2013, March 2014, and February 2015 submissions), all neurological testing in his upper extremities documented throughout the evidence of record (to include at examinations in February 2005, May 2007, September 2012, September 2013, and December 2015) has been entirely normal.  Furthermore, the notations pertaining to his upper extremities of radiating cardiac pain on the left (in July 2007), muscle aching bilaterally due to medication (in October 2013), and arthralgias/stiffness (in December 2014 and February 2015) were not noted to be neurological in nature.

While the Veteran is competent to describe observable disease symptoms without having any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), his own opinions regarding the diagnosis of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which supports his opinions about his own specific disability picture.  Furthermore, the diagnosis of an upper extremity neuropathy disability is a complex medical question beyond the scope of common knowledge or lay observation.  See Jandreau, 492 F. 3d at 1372.

In the absence of competent evidence of a current diagnosis of a right upper extremity neuropathy disability or a left upper extremity neuropathy disability (the disabilities for which service connection is sought), the Veteran has not presented a valid claim for service connection for such disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in these matters must be denied.

Ratings - In General

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Type 2 Diabetes Mellitus

The Veteran's type 2 diabetes mellitus has been rated under Code 7913, which provides the following ratings for diabetes mellitus.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

"Regulation of activities" is defined under Code 7913 [in the description for the 100 percent rating] as avoidance of strenuous occupational and recreational activities.  Note (1) of Code 7913 states that compensable complications of diabetes are to be evaluated separately, while noncompensable complications are to be considered part of the diabetic process under Code 7913.  

[The Veteran has not claimed, and the evidence does not show, that he has any additional compensable complications of type 2 diabetes mellitus other than those for which he is already service-connected (namely, Bell's palsy with residual diplopia, microsmia, and hypogeusia; left foot neuropathy; right foot neuropathy; and erectile dysfunction).]  38 C.F.R. § 4.119, Code 7913.

For the entire period of claim, the Veteran's type 2 diabetes mellitus is shown to require insulin and a restricted diet.  However, regulation of activities is not shown to be required at any time.  While the Veteran's attorney at the time noted (in both the January 2008 notice of disagreement and on the March 2008 VA Form 9) that the Veteran had stated that "he is in fact on regulated activities on recommendation of his physician," the Board notes that VA treatment records throughout the period of the current claim have consistently documented the Veteran's participation in (rather than avoidance of) exercise activities in order to achieve his weight loss goals, with no mention at all of any regulation of activities.  In addition, at a May 2007 VA diabetes examination, it was noted that he was not restricted in his ability to perform strenuous activities.  Furthermore, at an August 2012 VA diabetes examination, it was noted that he did not require regulation of activities as part of medical management of his diabetes mellitus.

As outlined above, the evidence of record throughout the entire period being considered documents that the Veteran's type 2 diabetes mellitus has required insulin and a restricted diet.  Any rating higher than 20 percent under Code 7913 requires regulation of activities, which is not shown to be required at any time.  Accordingly, the Board finds that a rating in excess of 20 percent for such disability is not warranted.  See 38 C.F.R. § 4.119, Code 7913; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Consideration has been given regarding whether referral of the claim to the Undersecretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptoms.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there is an exceptional disability picture that includes other related factors (such as marked interference with employment and frequent periods of hospitalization).  In such a case, the matter must be referred for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of diabetes mellitus disability, but the Board finds that such greater degrees of disability are not shown in this case.  The diagnostic criteria encompass all symptoms and related functional impairment of the type 2 diabetes mellitus disability shown during the period of time considered and therefore are not inadequate.  In particular, especially as regards diabetes, the Board finds that the Veteran's symptoms of lack of stamina is contemplated by the regulation of activities criterion and the increased absenteeism is contemplated by the general nature of the rating schedule, which is designed to compensate a Veteran for average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Nevertheless, at a May 2007 VA diabetes examination, it was noted that the Veteran's type 2 diabetes mellitus had significant effects on his occupation, namely lack of stamina and increased absenteeism.  The July 2010 Joint Motion noted that these factors (lack of stamina and increased absenteeism) may present an exceptional disability picture for the Veteran's diabetes.  Thereafter, pursuant to a remand by the Board in December 2010 (which implemented guidance from the July 2010 Joint Motion), the case was referred to the Director of Compensation Service for consideration of an extraschedular evaluation.  

In December 2014, the Director provided the following opinion: "The evidence does not establish that the SC diabetes mellitus type [2] presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Entitlement to an extraschedular evaluation in excess of the currently assigned 20 percent evaluation for SC diabetes mellitus type [2] under 38 C.F.R. 3.321(b)(i) is not established."  

Although the Board may not assign an extraschedular rating in the first instance, it reviews the Director's extraschedular decision de novo. See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  A decision by the Director denying an extraschedular award of benefits must be supported by "a statement of reasons for the decision and a summary of the evidence considered." Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In this case, the Board finds that the Director did not provide an adequate statement of reasons for the decision and a summary of the evidence considered, as required.  Instead, the Director merely recited the applicable law and provided no reasoning for the conclusion reached.  However, the Board finds that this inadequacy is non prejudicial because, as discussed above, the Veteran does not meet the schedular criteria for a higher rating, and the Veteran does not have symptoms that are not contemplated by the the diagnostic critera in the rating schedule.  In light of the above, after de novo consideration of whether an extraschedular rating is warranted for the Veteran's type 2 diabetes mellitus, the Board finds that such an extraschedular rating is not warranted.

[As noted in the Introduction section, a claim for a TDIU rating has not been raised by the evidence in the context of the claim for an increased rating for type 2 diabetes mellitus (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), as the Veteran has not stated at any time (nor does the evidence show) that he is unable to secure or follow a substantially gainful occupation due to this disability, alone or in combination with other service-connected disabilities.]

Ratings for Right Foot Neuropathy and for Left Foot Neuropathy

The Veteran's right foot neuropathy and left foot neuropathy have each been rated under Code 8250, which provides the following ratings for paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and the flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Code 8520.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Prior to March 4, 2014, the Veteran's right foot neuropathy and left foot neuropathy were shown to be manifested by no more than mild incomplete paralysis of the sciatic nerve, and moderate, moderately severe, or severe incomplete paralysis or complete paralysis were not shown.  In his February 2013 claim, he reported: "I experience pain and numbness which is increasing in severity."  However, at a September 2013 VA peripheral nerves examination, it was noted that he had mild paresthesias and/or dysesthesias and mild numbness in both lower extremities, and it was also noted that he had mild incomplete paralysis in the sciatic nerve bilaterally.  The September 2013 VA examiner noted that the disability did affect the Veteran's walking (in the context of his work as a real estate agent), and further noted that the Veteran "denies any treatment for this since [the] last exam [in] 2008 and symptoms appear about the same."

From March 4, 2014, the Veteran's right foot neuropathy and left foot neuropathy are shown to be manifested by no more than moderate incomplete paralysis of the sciatic nerve; moderately severe or severe incomplete paralysis or complete paralysis is not shown.  In the March 4, 2014 notice of disagreement, the Veteran's attorney at the time stated: "[The] Veteran has pain and numbness in his feet.  He stated the pain and numbness is getting worse."  Thereafter, in a February 2015 statement, the Veteran's attorney at the time argued that a July 2013 VA neurological examination had been insufficient; however, the Board notes that a July 2013 VA cranial nerves examination did not provide any sciatic nerve testing, and such testing was instead performed at the September 2013 VA peripheral nerves examination (and no argument was raised with regard to the adequacy of that September 2013 VA examination).  The Veteran's attorney at the time also stated in February 2015 that the Veteran "has difficulty walking at times and has fallen as a result of his neuropathy.  He said he often feels unsteady on his feet."  At a December 2015 VA peripheral nerves examination, the Veteran reported that, in the past couple of years, he had noted pain around the front of the foot intermittently through the day and a dull pain two to three times a week on the metatarsal and MTP joint region of the plantar surface of the foot, which he felt was affecting his walking because he had difficulty feeling where his feet were, and driving was difficult because he could not feel how hard he was pushing the gas pedal.  It was noted at this December 2015 examination that he had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in both lower extremities, and it was also noted that he had mild incomplete paralysis in the sciatic nerve bilaterally.  The December 2015 VA examiner noted that the disability impacted the Veteran's ability to work as follows: "No walking on uneven, difficult to navigate surfaces.  Must be allowed to wear appropriate diabetic footwear.  No climbing ladders."  In a December 2015 addendum, the December 2015 VA examiner added: "Sedentary employment activities are feasible."

As outlined above, the evidence of record prior to the receipt of the Veteran's notice of disagreement on March 4, 2014 documents that the Veteran's right foot neuropathy and left foot neuropathy were manifested by no more than mild incomplete paralysis of the sciatic nerve (demonstrated by mild sensory symptoms), and the evidence of record from March 4, 2014 documents that his right foot neuropathy and left foot neuropathy have been manifested by no more than moderate incomplete paralysis of the sciatic nerve (demonstrated by moderate sensory symptoms).  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right foot neuropathy or for his left foot neuropathy prior to March 4, 2014, and a 20 percent (but no higher) rating is warranted for such disabilities from March 4, 2014.  See 38 C.F.R. § 4.124a, Code 8520; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Consideration has been given regarding whether the schedular evaluations for the Veteran's right foot neuropathy and left foot neuropathy are inadequate, requiring referral of the claims to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The three-step analysis for extraschedular consideration has been outlined above.  See Thun, 22 Vet. App. at 111.

Here, both prior to and from March 4, 2014, the schedular criteria provide for ratings in excess of those assigned for greater degrees of sciatic nerve disability, but such greater degrees of disability are not shown.  As such, the diagnostic criteria encompass all symptoms and related functional impairment of the right and left foot neuropathy disabilities shown during the periods of time considered and therefore are not inadequate, and referral of these matters for consideration of an extraschedular rating is not warranted.

[As noted in the Introduction section, a claim for a TDIU rating has not been raised by the evidence in the context of the claims for increased ratings for right foot neuropathy and for left foot neuropathy (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)), as the Veteran has not stated at any time (nor does the evidence show) that he is unable to secure or follow a substantially gainful occupation due to these disabilities, alone or in combination with other service-connected disabilities.]


ORDER

The appeal to reopen a claim of service connection for right upper extremity neuropathy is granted.

On de novo review, service connection for right upper extremity neuropathy is denied.

The appeal to reopen a claim of service connection for left upper extremity neuropathy is granted.

On de novo review, service connection for left upper extremity neuropathy is denied.

A rating in excess of 20 percent for type 2 diabetes mellitus is denied.

For right foot neuropathy, a rating in excess of 10 percent (prior to March 4, 2014) is denied; and an increased rating (to 20 percent, but no higher) (from March 4, 2014) is granted, subject to the regulations governing payment of monetary awards.

For left foot neuropathy, a rating in excess of 10 percent (prior to March 4, 2014) is denied; and an increased rating (to 20 percent, but no higher) (from March 4, 2014) is granted, subject to the regulations governing payment of monetary awards.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of service connection for hypertension and a rating in excess of 10 percent for diplopia.

Service Connection for Hypertension

The Board concedes that the Veteran is presumed to have been exposed to herbicides in service, in light of his confirmed service in the Republic of Vietnam.

There are no medical opinions currently of record which address a causal connection (nexus) between the Veteran's hypertension and his exposure to herbicides in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Rating for Diplopia

The Board's February 2010 remand specifically instructed the AOJ to readjudicate the claim of a rating in excess of 10 percent for diplopia, taking into account the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria.  See 73 Fed. Reg. 66543-54 (November 10, 2008).

Thereafter, the AOJ issued a supplemental statement of the case (SSOC) addressing the issue of an increased rating for diplopia in August 2010, July 2015, and May 2016.  However, the Board notes that the AOJ did not readjudicate such claim under the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria.  On remand, corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should arrange for a hypertension examination of the Veteran to ascertain the likely cause of his hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:  Please identify the likely cause for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of his military service (to specifically include, with explanation, whether it is related to his presumed herbicide exposure therein)?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate. 

The examiner is also reminded that the fact that hypertension is not on the list of presumptively service-connected diseases does not preclude establishing service connection on a direct basis if the evidence in this case indicates that it is at least as likely as not that the herbicide exposure caused this Veteran's hypertension.

2. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims remaining on appeal for service connection for hypertension AND for a rating in excess of 10 percent for diplopia (under the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria).  If either claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


